 1 ERNEST GALVAN – 196065
   CARA E. TRAPANI – 313411
 2 ROSEN BIEN GALVAN & GRUNFELD LLP
   101 Mission Street, Sixth Floor
 3 San Francisco, California 94105-1738
   Telephone: (415) 433-6830
 4 Facsimile: (415) 433-7104
   Email:       egalvan@rbgg.com
 5              ctrapani@rbgg.com
 6 Attorneys for Plaintiff RENA WYMAN
 7
 8                            UNITED STATES DISTRICT COURT
 9            EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
10
11 RENA WYMAN,                               Case No. 18-CV-02621-TLN-EFB
12               Plaintiff,                  ORDER ON STIPULATION TO
                                             VACATE HEARING SET FOR
13       v.                                  DECEMBER 6, 2018 AT 2 PM
                                             WITHOUT PREJUDICE TO RE-
14 HIGH TIMES PRODUCTIONS, INC., and         NOTICING
   CALIFORNIA EXPOSITION AND
15 STATE FAIR,                               Judge: Hon. Troy L. Nunley
                                             Date: Dec. 6, 2018
16               Defendants.                 Time: 2:00 p.m.
17                                           Trial Date:     None Set
18
19
20
21
22
23
24
25
26
27
28

      ORDER ON STIPULATION TO VACATE HEARING SET FOR DECEMBER 6, 2018 AT 2 PM WITHOUT
                                 PREJUDICE TO RE-NOTICING
 1                                            ORDER
 2         Pursuant to the parties’ stipulation, and for good cause shown,
 3         IT IS HEREBY ORDERED that the hearing now set for December 6, 2018, at 2:00
 4 p.m., is vacated without prejudice to Plaintiff re-noticing the motion in the future.
 5         IT IS HEREBY ORDERED that the briefing schedule set forth in the Court’s order
 6 of October 17, 2018, Docket No. 19 is vacated.
 7
 8 Dated: November 19, 2018
 9
10
                                             Troy L. Nunley
11                                           United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

        ORDER ON STIPULATION TO VACATE HEARING SET FOR DECEMBER 6, 2018 AT 2 PM WITHOUT
                                   PREJUDICE TO RE-NOTICING
